Citation Nr: 0619582	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  02-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to service connection for status post partial 
colonic resection for volvulus.

3.  Entitlement to an increased (compensable) rating for 
irritable bowel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to May 
1974, from July 1974 to December 1974, and from December 1977 
to June 1978.  He had service in the Republic of Viet Nam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in January 2000 by 
the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board remanded this case to the RO, in November 2004, for 
additional development.  Remand was accomplished via the 
Appeals Management Center (AMC), in Washington, DC.  

The decision that follows address the issue of service 
connection for a chronic low back disability.  By contrast, 
the issues of entitlement to service connection for status 
post partial colonic resection for volvulus and entitlement 
to an increased rating for irritable bowel syndrome are 
REMANDED to the RO via the AMC.  


FINDING OF FACT

A chronic low back disability was not demonstrated during 
service; arthritis of the lumbar spine, if now present, was 
not manifested to a compensable degree until more than one 
year after the veteran final separation from military 
service; and there is no competent evidence that current 
chronic lumbar strain is attributable to service.  


CONCLUSION OF LAW

Chronic lumbar strain was not incurred in or aggravated by 
service, nor may service incurrence of lumbar spine arthritis 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist.  VA has met the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters 
from the RO, dated in June 2003 and January 2005, coupled 
with the Board's remand of November 2004, satisfied the duty 
to notify provisions.  The veteran has been accorded an 
examination for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  

While the initial denial of this claim was in January 2000, 
the veteran was thereafter provided an examination and the 
claim was readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria.  In order to establish service connection for 
a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Background.  Service medical records disclose that the 
veteran was seen at a clinic in November 1973 for a complaint 
of what was described as back pain, localized in the upper 
right scapular area.  There was no reference to lower back 
pain.  In any event, no organic back disorder was identified 
and no treatment measures were recommended.  

At a service department general physical examination in 
November 1977, the veteran denied recurrent low back pain, 
and the spine and musculoskeletal system were evaluated as 
normal.  A February 1978 treatment entry in service shows 
that the veteran's complaint of low back pain was attributed 
to muscular strain.  The veteran was treated conservatively, 
with an analgesic medication.  In May 1978, he again reported 
lower back pain, but physical examination showed a normal 
back.  The veteran was released from service in June 1978 
because of a skin disorder.

A private physician reported treating the veteran in November 
1980 for muscle sprain in the back.  A chiropractor indicated 
that he had treated the veteran in September 1980 for low 
back sprain/strain.  In April 1986, the chiropractor 
evaluated the veteran for another episode of back sprain, 
this time after the veteran reportedly hurt his back while 
working on a car.  Neither examiner provided opinion relating 
the veteran's low back condition to his service experiences.  

Medical records from G. Loyd, M.D., J. Adametz, M.D., and the 
Baptist Medical Center disclose that the veteran began 
experiencing low back and right leg pain a short time before 
Thanksgiving in 1987.  He denied any injury prior to the 
onset of his symptoms.  He reported a previous history of an 
episode of back pain in 1986 which responded to chiropractic 
treatment.  He underwent diagnostic testing in December 1987.  
Possible disc herniation was detected at L4-5, centrally and 
to the right.  Also noted was an apparent small osteophyte at 
L5.  The assessments included probable right-sided lumbar 
strain and L5-S1 nerve root irritation on the right.  No 
clinician provided an opinion relating the veteran's low back 
condition to his service experiences.  

At a hearing in March 2000, the veteran indicated that his 
back problems began during his tour of duty in Vietnam during 
1971 and 1972 when he had to do a lot of lifting and a lot of 
moving of equipment.  He again experienced back problems 
during his last period of service when he had to assist in 
carrying the barrel of a 106 recoilless rifle that weighed 
more than 500 pounds.  After his release from service in 1978 
he continued to experience back pain and began seeing a 
chiropractor in early 1979.  When asked if he had sustained 
an injury to his back, he noted that in 1979, while working 
as a police officer, he helped push a car that had stalled in 
the middle of an intersection.  In 1987 the back condition 
became so severe that he went to a medical doctor for pain 
medication.  

In January 2005, the RO requested the veteran to identify all 
health care providers who had treated him for back problems 
since his release from service.  The veteran responded that 
in 1979 he began see Dr. Shock, a chiropractor, who treated 
him until the 1990's.  He reported that in 1987 he 
experienced very severe pain to his back and was treated by 
Dr. Loyd who referred him to Dr. Adametz, a neurosurgeon.  
The veteran reported that he could not readily afford to go 
to a doctor every time he hurt and that the periods of time 
where there may not be a doctor's visit did not in any way 
establish that he was without pain. 

A VA examination of the veteran's spine was performed in June 
2005.  The examiner stated that he had reviewed the claims 
file.  A history was obtained and clinical findings were 
recorded.  The diagnosis was chronic lumbar strain.  It was 
the physician's opinion that there was no relationship 
between current low back pain and earlier complaints of low 
back pain reported in the veteran's records. 

Analysis.  The medical evidence shows episodes of low back 
pain during military service.  Chronic low back disabilities, 
including a degenerative change suggesting arthritis, were 
documented in postservice years.  In view of this medical 
evidence, the Board directed the RO to schedule the veteran 
for an examination to obtain a medical opinion about the 
etiology of any low back disability now present.  The VA 
physician ruled out a connection between the veteran's 
current low back disability and his military service.  

At bottom, the veteran's unsubstantiated lay opinion is the 
only evidence linking his current low back disability to 
military service.  There is no indication from the record 
that he has medical training or expertise.  As a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  While episodes of low back pain were 
noted when the veteran was in service, and the veteran 
alleges that he has experienced post-service continuity of 
symptomatology, medical evidence of a nexus between the 
present disability and in-service symptoms or the post-
service symptomatology is nonetheless required.  38 C.F.R. § 
3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  No such medical nexus evidence is of record.

There is, then, no medical evidence demonstrating that a 
chronic low back disability was present during service or 
that a current low back disability began during service or is 
related to the veteran's military service, including the in-
service symptoms.  Hence, there is no basis for a grant of 
direct service connection for a low back disability.  There 
is also no objective evidence demonstrating that arthritis of 
the lumbar spine, if in fact present, was manifested to a 
compensable degree within the first postservice year.  Hence, 
there is no basis for a grant of presumptive service 
connection for arthritis of the lumbar spine.

For the reasons discussed above, the claim for service 
connection for a low back disability must be denied.  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine is not applicable in 
the current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for a chronic low back disability is 
denied.


REMAND

In October 1999, the veteran filed a claim for compensation 
for a "stomach condition."  By a decision dated in January 
2000, the RO denied service connection for status post 
colostomy due to colon volvulus (claimed as stomach 
condition).  

When this case was before the Board in November 2004, the 
Board listed the issue as entitlement to service connection 
for a stomach disorder.  The Board remanded this issue for an 
examination and opinion as to the etiology and date of onset 
of the veteran's stomach disorder.  In October 2005, a VA 
physician concluded that the veteran's symptoms during his 
military service as well as his current symptoms were 
consistent with irritable bowel syndrome.  The physician 
stated that it was more likely than not that the veteran's 
current symptoms were a continuation of the complaints for 
which he was treated during his military service but that the 
"episodic volvulus" was more likely than not a separate 
problem not related.

In a decision dated in October 2005, the RO established 
service connection for irritable bowel syndrome and rated 
this disability as 0 percent disabling effective October 1, 
1999.  The RO thereafter issued a supplemental statement of 
the case listing the issues as entitlement to service 
connection for a low back strain and entitlement to service 
connection for status post-partial colonic resection for 
volvulus.

In a letter dated November 14, 2005, the veteran stated:  "I 
disagree with the denial of low back strain, and the rating 
for my stomach condition which was 0%."  In a letter dated 
November 17, 2005, the veteran again stated that he did not 
agree with the 0 percent rating assigned for irritable bowel 
syndrome.  He felt that the rating was unfair and very 
inaccurate.  

The Board finds that the veteran's November 2005 
correspondence constitutes a valid notice of disagreement to 
the October 2005 rating assigned for the irritable bowel 
syndrome.  The RO has not provided the veteran with a 
statement of the case as to the issue of entitlement to an 
increased rating for irritable bowel syndrome.  Therefore, a 
statement of the case must be issued.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that, where notice of 
disagreement is filed with claim and no statement of the case 
has been issued, Board should remand, not refer, that issue 
to the RO to issue statement of the case). 

The veteran has asserted that the symptoms which began during 
service, now identified as irritable bowel syndrome, led to 
the bowel obstruction for which he underwent surgery.  Now 
that service connection has been established for irritable 
bowel syndrome, the issue of entitlement to service 
connection for the bowel obstruction on a secondary basis 
must be adjudicated.  If the RO holds that the obstruction 
was not caused by the service-connected irritable bowel 
syndrome, the RO must then address whether the veteran's 
service-connected irritable bowel syndrome aggravated the 
bowel obstruction.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation).

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any additional 
development indicated, the RO should 
adjudicate the issue of entitlement to 
service connection for status post 
partial colonic resection for volvulus 
as secondary to the service-connected 
irritable bowel obstruction.  If this 
issue is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.  

2.  The RO should issue a statement of 
the case on the issue of entitlement to 
an increased (compensable) rating for 
irritable bowel syndrome.  The veteran 
should be clearly advised of the need 
to file a timely substantive appeal if 
he wishes to complete an appeal as to 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


